Citation Nr: 1409725	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  11-12 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for resolved left distal fibular fracture status post-surgical repair with residual left ankle tendonitis (left ankle disability).


REPRESENTATION

Appellant represented by:	Gentry Hogan, Esq.


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel



INTRODUCTION

The Veteran had active service from January 1976 to June 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection for a left ankle disability and assigned a 10 percent rating effective March 31, 2009.

The issue of entitlement to service connection for a left peroneal nerve injury secondary to the Veteran's service-connected left ankle disability has been raised by the record, specifically in VA records dated August 2009, but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is REFERRED to the RO for appropriate development and consideration.


FINDINGS OF FACT

1.  Prior to December 2, 2009, the Veteran's left ankle disability was manifested by 45 degrees of plantar flexion and 20 degrees of dorsiflexion, with pain.

2.  From December 2, 2009, the Veteran's left ankle disability was manifested by 0 degrees of dorsiflexion.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for resolved left distal fibular fracture status post-surgical repair with residual left ankle tendonitis have not been met prior to December 2, 2009.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. § 3.321, 4.1, 4.2, 4.7, 4.40, 4.46, 4.71a, Diagnostic Code 5271 (2013). 

2.  The criteria for an initial rating of 20 percent for resolved left distal fibular fracture status post-surgical repair with residual left ankle tendonitis have been met from December 2, 2009.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. § 3.321, 4.1, 4.2, 4.7, 4.40, 4.46, 4.71a, Diagnostic Code 5271 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in an April 2009 letter prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  After service connection was granted, the RO properly issued a January 2011 statement of the case (SOC) which contained, in part, the pertinent criteria for establishing a higher rating.  See 38 U.S.C.A. § 7105(d)(1).  The Veteran has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's VA records have been obtained and associated with the claims file.  The Veteran was also provided with a VA examination which contains a description of the history of the disability at issue; documents and considers the relevant medical facts and principles; and records the relevant findings for rating the Veteran's left ankle condition.  In the March 2011 VA Form 9, the Veteran's representative argued that the examination did not address active and passive range of motion, and did not address weight-bearing and non-weight bearing, in accordance with 38 C.F.R. § 4.59.  However, a review of the examination report indicates that weight-bearing was addressed, and both active and passive motion were addressed in VA records dated the same month as the examination.  The representative also argued that the examiner did not address whether range of motion of the Veteran's left ankle was "moderate" or "marked" as contemplated under the applicable rating criteria.  However, the Board, and not the examiner, is the finder of fact, and the specific range of motion findings of the examination provide the Board with the evidence to render a decision in this matter under the governing legal standards.  Therefore, VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, in the March 2011 VA Form 9, the Veteran's representative requested a videoconference hearing.  38 C.F.R. § 20.703.  The Board specifically notes that the VA Form 9 was filed by the representative, and not the Veteran himself.  The hearing was scheduled for January 2014, and notice of the time and place of the hearing was sent to the representative in a December 2013 letter.  See 38 C.F.R. § 20.704 (when a hearing is scheduled, the person requesting it will be notified of the time and place).  However, the Veteran did not appear for the hearing, and no explanation or request to reschedule has been received.  Therefore, the hearing request is considered withdrawn.  38 C.F.R. § 20.704(d).

II.  Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2013).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.

However, pain that does not result in additional functional loss does not warrant a higher rating.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Veteran's left ankle disability is currently assigned a 10 percent rating under Diagnostic Code 5271.  Under that code, a 10 percent rating is warranted for moderate limitation of motion, and a 20 percent rating is warranted for marked limitation of motion.  38 C.F.R. § 4.71a.  Descriptive words such as "moderate" and "marked" are not defined in the Rating Schedule; rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.

VA records include an April 2009 x-ray, which showed degenerative changes in the ankle.

During a July 2009 VA examination, the Veteran reported weakness and swelling in the ankle.  He stated he was unable to walk more than a few yards and or stand for more than a few minutes.  On examination, he had an antalgic gait.  Range of motion of the left ankle was 45 degrees of plantar flexion and 20 degrees of dorsiflexion, with objective evidence of pain.  There was no additional pain or limited motion following repetitive testing.  The examiner indicated that there was no effect from the left ankle disability on the Veteran's activities of daily living.

Additional records from August 2009 noted no swelling, edema, or effusion in the ankle.  Strength was 5/5.  However, VA records dated December 2009 noted plantar flexion of 38 degrees and dorsiflexion of 0 degrees.

Based on the evidence of record, a rating in excess of 10 percent is not warranted prior to December 2, 2009.  Range of motion findings from the July 2009 VA examination were 45 degrees of plantar flexion and 20 degrees or dorsiflexion.  Although there was objective evidence of pain, these measurements represent a normal range of motion for the ankle.  See 38 C.F.R. § 4.71, Plate II.  As noted above in Mitchell, pain which does not result in functional loss does not warrant a higher rating.  This finding is further supported by the VA records which also showed normal passive and active range of motion.  Therefore, even when accounting for pain, the Veteran's ankle disability is not manifested by "marked" limitation of motion for this period.

As there is evidence of arthritis, the Board has also considered Diagnostic Code 5003.  However, a higher 20 percent rating under that code requires involvement of 2 or more major joints or minor joint groups, which has not been demonstrated in this case.

As of December 2, 2009, a 20 percent rating is warranted.  Records from that date reflect dorsiflexion of 0 degrees, which when combined with the previous finding of painful motion, corresponds to a level of impairment consistent with the higher 20 percent rating under Diagnostic Code 5271.  This is the maximum rating available under Diagnostic Code 5271.  Higher ratings require findings of ankylosis, which has not been demonstrated.

In evaluating the Veteran's claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

As part of the evaluation for an extraschedular rating, the Board has considered the provisions of Mittleider v. West, 11 Vet. App. 181, 182 (1998), which holds that the benefit of the doubt applies to determinations of whether a symptom should be attributed to a service-connected condition.  The Board has attributed all potentially service-connected symptoms to the Veteran's service-connected conditions in considering if the Veteran is entitled to an extraschedular rating.

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's left ankle disability with the established criteria found in the rating schedule for those disabilities shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.  The Veteran's symptoms of pain and limited motion are expressly contemplated by the rating schedule, which also allows for higher ratings for symptoms not demonstrated in this case, such as ankylosis.  In addition, while the evidence reflects an antalgic gait, the assigned ratings for the Veteran's ankle, along with the ratings for his service-connected right knee and right foot disabilities, adequately address this manifestation.  There is no indication that the Veteran's left ankle disability results in any symptoms that fall so far outside the rating schedule as to render it inadequate.

Even if the Board were to find that step one of Thun had been satisfied, extraschedular referral would still not be warranted because the Board also finds that Thun step two is not satisfied.  See Johnson v. Shinseki, 26 Vet. App. 237, 247 (2013) (en banc).  The Veteran's left ankle disability does not present an exceptional disability picture with related factors such as marked interference with employment or frequent hospitalization.  38 C.F.R. § 3.321(b)(1).  The Veteran has not been hospitalized for this condition.  As to employment, the Veteran reported during his July 2009 VA examination that he had retired in 1994 due to age or duration of work.  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.


ORDER

An initial rating in excess of 10 percent prior to December 2, 2009 for resolved left distal fibular fracture status post-surgical repair with residual left ankle tendonitis is denied.

An initial rating of 20 percent from December 2, 2009 for resolved left distal fibular fracture status post-surgical repair with residual left ankle tendonitis is granted.



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


